Case: 18-60462      Document: 00514930426         Page: 1    Date Filed: 04/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 18-60462
                                                                               FILED
                                                                           April 25, 2019
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
WILDER RODRIGO PEREZ-VAIL,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 211 348


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Wilder Rodrigo Perez-Vail, a native and citizen of Guatemala, seeks
review of the Board of Immigration Appeals’s (BIA’s) order dismissing his
appeal from the Immigration Judge’s (IJ’s) decision denying his request for
asylum, withholding of removal, and protection under the Convention Against
Torture (CAT). With respect to the asylum and withholding of removal claims,
Perez-Vail contends the BIA erred by concluding he was not a member of a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60462    Document: 00514930426     Page: 2   Date Filed: 04/25/2019


                                 No. 18-60462

particular social group comprised of (1) adolescent Guatemalan males
possessing certain attributes (here, height) that gangs find favorable or
(2) Guatemalan children whose parents live outside the country.
      We review questions of law de novo and factual findings for substantial
evidence, i.e., we will not disturb a factual finding unless the evidence compels
a contrary conclusion. Milat v. Holder, 755 F.3d 354, 359 (5th Cir. 2014).
Substantial evidence supports the finding that Perez-Vail’s first proposed
particular social group lacks social distinction and particularity and that his
second proposed group lacks social distinction and a shared immutable
characteristic. See Orellana-Monson v. Holder, 685 F.3d 511, 518–20 (5th Cir.
2012). We lack jurisdiction to consider Perez-Vail’s claim that he belongs to a
group comprised of evangelical Christians because it was not exhausted. See
Omari v. Holder, 562 F.3d 314, 318–19 (5th Cir. 2009); Wang v. Ashcroft, 260
F.3d 448, 452–53 (5th Cir. 2001). Perez-Vail has not shown the evidence
compels a conclusion contrary to that reached by the IJ and BIA on whether
he was entitled to asylum. See Milat, 755 F.3d at 360. He concomitantly has
not shown he is entitled to withholding of removal. See Efe v. Ashcroft, 293
F.3d 899, 906 (5th Cir. 2002). Further, Perez-Vail has abandoned his CAT
claim based on his failure to adequately brief the issue. See Thuri v. Ashcroft,
380 F.3d 788, 793 (5th Cir. 2004). Finally, because Perez-Vail cannot make
the requisite showing, we deny his motion to stay deportation. See Nken v.
Holder, 556 U.S. 418, 434 (2009).
      Petition for review DENIED; motion to stay DENIED.




                                       2